   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 1 of 11




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
CARL SIMON,                               )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )                 Civil Action No. 2017-0007
RICK MULLGRAV, DWAYNE BENJAMIN, )
LINDA CALLWOOD, RUSSELL WASHBURN,)
JULIUS WILSON, DONALD REDWOOD,            )
JOHN P. DEJONGH, JR., KENNETH E.          )
MAPP, VINCENT FRAZIER, CORRECTIONS )
CORPORATION OF AMERICA,                   )
GOVERNMENT OF THE VIRGIN ISLANDS, )
NATASHA METCALF, DAVID HOWARD,            )
and OTHERS UNKNOWN,                       )
                                          )
                  Defendants.             )
__________________________________________)

Appearances:
Carl Simon, Pro Se

Kevin A. Rames, Esq.,
Semaj I. Johnson, Esq.,
St. Croix, U.S.V.I.
        For Defendants Russell Washburn, Natasha Metcalf,
        David Howard, and Corrections Corporation of America

                                 MEMORANDUM OPINION

 Lewis, District Judge

       THIS MATTER comes before the Court for its review of the “First Amended Complaint”

(“Amended Complaint”) (Dkt. No. 74) filed in response to the Court’s Order entered on April 16,

2021 (Dkt. No. 66) pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A. For the reasons

that follow, the Court will dismiss with prejudice: any breach of contract claim based on the 2015

Contract between the Virgin Islands Bureau of Corrections and the Corrections Corporation of

America (“CoreCivic”) regarding the housing of Virgin Islands prisoners at the Citrus County
   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 2 of 11




Detention Facility in Lecanto, Florida (“CCDF”) (“2015 Contract”); Count 2—Kidnapping and

False Imprisonment; the Eighth Amendment claims in Count 5—Inadequate Clothing for Weather;

and the Eighth Amendment claims in Count 9—Deliberate Indifference to Dental Needs. The

Court will allow the following claims to proceed: Count 1—Negligent Delegation of Authority;

Count 3—Arbitrary, Capricious, and Retaliatory Transfer; Count 4—Discriminatory Application

of Rules; the claims in Count 5—Inadequate Clothing for Weather—that do not arise under the

Constitution; Count 6—Exorbitant and Unmonitored Attorney Calls; Count 7—Inadequate Cell

Lighting; Count 8—Lack of Vocational Programs; the claims in Count 9—Deliberate Indifference

to Dental Needs—that do not arise under the Constitution; Count 10—Virgin Islands Tort Claims

Act; and any breach of contract claim based on the 2010 Contract between the Virgin Islands

Bureau of Corrections and CoreCivic regarding the housing of Virgin Islands prisoners at CCDF

(“2010 Contract”).

                                    I.      BACKGROUND

       After Plaintiff filed a 10-count pro se complaint in the Superior Court of the Virgin

Islands, Defendants CoreCivic, Russell Washburn (“Washburn”), and Natasha Metcalf removed

the action to this Court. (Dkt. No. 1). Magistrate Judge George Cannon, Jr., subsequently issued

a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. §

1915A. (Dkt. No. 45). This Court adopted in part Judge Cannon’s R&R, as modified in an

accompanying Memorandum Opinion, and rejected it in part. (Dkt. No. 66). Specifically, the Court:

dismissed the breach of contract claims set forth in Counts 5 and 9 of the Complaint, and any

other intended breach of contract claims, for lack of standing; dismissed Counts 1, 3 (in part), 5,

6 (in part), 7 (in part), 8, and 9 of the Complaint for failure to state a claim; dismissed Count 2

of the Complaint as frivolous; and dismissed Count 10 of the Complaint as time-barred. Id. The

                                                 2
   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 3 of 11




Court allowed Counts 3 (in part), 4, 6 (in part), and 7 (in part) of Plaintiff's Complaint to stand

and also afforded Plaintiff the opportunity to file an Amended Complaint that addressed the

deficiencies that the Court found in Counts 1, 3 (in part), 5 (in part), 6 (in part), 7 (in part), 8, 9

(in part), and 10. Id.

        Plaintiff then filed his Amended Complaint, wherein he reasserts his prior 10 claims with

amendments: Count 1—Negligent Delegation of Authority; Count 2—Kidnapping and False

Imprisonment; Count 3—Arbitrary, Capricious, and Retaliatory Transfer; Count 4—

Discriminatory Transfer; Count 5—Inadequate Clothing for Weather; Count 6—Exorbitant

Telephone Rates and Unmonitored Telephone Calls; Count 7—Inadequate Cell Lighting; Count

8—Lack of Vocational Opportunities; Count 9—Deliberate Indifference to Dental Needs; and

Count 10—Virgin Islands Tort Claims Act. (Dkt. No. 74).

        Plaintiff also filed a “Motion to Alter or Amend,” wherein he requested that the Court

alter or amend its April 16, 2021 Order adopting in part and rejecting in part Judge Cannon’s

R&R. (Dkt. No. 75). In its September 1, 2021 Order, the Court denied Plaintiff’s Motion to Alter

or Amend. (Dkt. No. 84). However, the Court construed Plaintiff’s Motion to Alter or Amend

(Dkt. No. 75) as a Motion for Reconsideration, which the Court granted in part and denied in

part. (Dkt. No. 84). Specifically, the Court concluded that it would reconsider Plaintiff’s breach

of contract claims that allegedly took place prior to the effective date of the 2015 Contract and

Plaintiff’s claim that he was not provided with a hearing prior to his transfer. Id. The Court stated

that it would do so in the context of Plaintiff’s Amended Complaint, which the Court is

addressing herein. Id.




                                                   3
   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 4 of 11




                         II.     APPLICABLE LEGAL PRINCIPLES

       The evaluation of motions to proceed in forma pauperis under 28 U.S.C. § 1915 involves

a two-step process. Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). “First, the district court

evaluates a litigant’s financial status and determines whether (s)he is eligible to proceed in forma

pauperis under § 1915(a).” Id. (citing Sinwell v. Shapp, 536 F.2d 15 (3d Cir. 1976)); Schneller v.

Abel Home Care, Inc., 389 Fed. App’x 90, 92 (3d Cir. 2010). Second, a court considers whether

the complaint or any portions thereof are subject to dismissal as legally frivolous or for failure to

state a claim upon which relief may be granted. See Jackson v. Brown, 460 Fed. App’x 77, 79 n.2

(3d Cir. 2012); see also Spuck v. Fredric, 415 F. App’x 358, 359 (3d Cir. 2011). Because Plaintiff

has been deemed eligible to proceed in forma pauperis (Dkt. Nos. 41, 42), the Court next

determines whether Plaintiff’s Amended Complaint (Dkt. No. 74) is subject to dismissal.

       Section 1915(e)(2)(B) provides as follows:

       [T]he court shall dismiss the case at any time if the court determines that the action
       or appeal—(i) is frivolous or malicious; (ii) fails to state a claim on which relief
       may be granted; or (iii) seeks monetary relief against a defendant who is immune
       from such relief.

 Additionally, for prisoners—like Plaintiff—who seek relief from “a governmental entity or [its]

 officer or employee,” 28 U.S.C. § 1915A provides a screening process to separate cognizable

 claims from those lacking merit. Like § 1915(e)(2), the screening process of § 1915A targets

 claims that are “frivolous, malicious, or fail[ ] to state a claim upon which relief may be granted;

 or . . . seek[ ] monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

 § 1915A.

       Pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), an action is frivolous “when it lacks an arguable

basis either in law or fact.” Jean-Pierre v. B.O.P., 301 F. App’x 124, 127 (3d Cir. 2008) (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “The legal standard for dismissing a complaint
                                                  4
   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 5 of 11




for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for

dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana,

506 F. App'x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

The Third Circuit, through Connelly v. Lane Const. Corp., follows the analysis established by the

Supreme Court in Bell Atlantic v. Twombly and Ashcroft v. Iqbal when dismissing under Rule

12(b)(6):

         Under the pleading regime established by Twombly and Iqbal, a court reviewing
         the sufficiency of a complaint must take three steps. First, it must “tak[e] note of
         the elements [the] plaintiff must plead to state a claim.” Iqbal, 556 U.S. at 675,
         129 S. Ct. 1937. Second, it should identify allegations that, “because they are no
         more than conclusions, are not entitled to the assumption of truth.” Id. at 679,
         129 S. Ct. 1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d
         Cir. 2011) (“Mere restatements of the elements of a claim are not entitled to the
         assumption of truth.” (citation and editorial marks omitted)). Finally, “[w]hen
         there are well-pleaded factual allegations, [the] court should assume their
         veracity and then determine whether they plausibly give rise to an entitlement to
         relief.” Iqbal, 556 U.S. at 679, 129 S. Ct. 1937.

 Connelly, 809 F.3d 780, 787 (3d Cir. 2016) (quoting Bell Atlantic v. Twombly, 550 U.S. 544

 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009)) (footnote omitted).

                                    II.     DISCUSSION

         A.     Dismissed Claims

                1.      Breach of 2015 Contract; Kidnapping and False Imprisonment
                        (Count 2)

       In its September 1, 2021 Order, the Court denied Plaintiff’s request to reconsider: (1) the

conclusions reached regarding Plaintiff’s lack of standing to bring breach of contract claims

pursuant to the 2015 Contract; and (2) the dismissal with prejudice of Plaintiff’s Kidnapping and

False Imprisonment claims. (Dkt. No. 84). Accordingly, consistent with the Court’s findings set

forth in its September 1, 2021 Order, any alleged breach of contract claims that occurred after

December 16, 2015—the effective date of the 2015 Contract (Dkt. No. 3-3)—and the Kidnapping
                                                  5
   Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 6 of 11



and False Imprisonment claims in Count 2 of the Amended Complaint will be dismissed with

prejudice.

                2.      Eighth Amendment Claims for Inadequate Clothing for Weather
                        (Count 5)

        In Count 5 of the Amended Complaint, Plaintiff asserts, inter alia, that he suffered

 injuries because certain CoreCivic employees exhibited deliberate indifference in violation of

 the Eighth Amendment by failing to allow him to wear clothing that suited the cold weather in

 Florida and cold temperatures in the law library. (Dkt. No. 74 at 26-31). In order to state a claim

 for an Eighth Amendment violation, a plaintiff must allege facts sufficient to demonstrate: (1) an

 objectively serious deprivation of an identifiable human need; and (2) that a prison official acted

 with deliberate indifference in effecting the deprivation. See Wilson v. Seiter, 501 U.S. 294, 304

 (1991); see also Fuentes v. Wagner, 206 F.3d 335, 344 (3d Cir. 2000). “[T]he deprivation

 alleged must be, objectively, sufficiently serious, resulting in the denial of ‘the minimal civilized

 measure of life’s necessities.’” Wilson, 501 U.S. at 297. Although the Eighth Amendment does

 not mandate comfortable prisons, “prison officials must ensure that inmates receive adequate

 food, clothing, shelter, and medical care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). In a

 challenge to those conditions, “the inmate must show that he is incarcerated under conditions

 posing a substantial risk of serious harm.” Id. at 834 (citing Helling v. McKinney, 509 U.S. 25,

 35 (1993)).

        The Court previously dismissed Count 5 for failure to state a claim, but afforded Plaintiff

 an opportunity to amend the allegations. (Dkt. No. 67 at 19-20). Plaintiff’s amendments of Count

 5 include the assertion that, if he found a location such as the outside recreational area or the

 law library to be too cold, he could opt to remain in his pod area, where he was allowed to wear

 a thermal shirt. (Dkt. No. 74 at 18). Accordingly, because Plaintiff was not required to spend
                                                  6
  Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 7 of 11



time in areas he deemed to be too cold, and instead could remain in his pod area where he had

access to his thermal shirt, Plaintiff has failed to state a claim that prison officials have denied

him the “minimal civilized measure of life’s necessities.” Mays v. Springborn, 575 F.3d 643,

648 (7th Cir. 2009) (concluding that the plaintiff’s inadequate clothing for weather claim did

not rise to the level of the objectively serious harm necessary to show an Eighth Amendment

violation because he was not forced to be in the cold for long periods of time); see also Smith v.

United States, 432 F. App’x 113, 116 (3d Cir. 2011) (finding no Constitutional violation where

inmate alleged that he received inadequate cold-weather clothing but could choose to remain in

his cell); Skelton v. Bruce, 409 F. App'x 199, 208 (10th Cir. 2010) (concluding that no Eighth

Amendment violation due to alleged inadequate clothing for weather occurs when an inmate

has the option to remain indoors); Williams v. Lehigh Dep’t of Corr., 79 F. Supp. 2d 514, 518

(E.D. Pa. 1999) (“While the court agrees that forcing prisoners to wear inadequate shoes or

clothing outside in the winter could run afoul of the Eighth Amendment, [the prison’s] policies

state that the prisoners are permitted to [remain indoors] in inclement weather.”).

       In view of the foregoing, Plaintiff has failed to state a claim under the Eighth

Amendment that any defendant has been deliberately indifferent in denying him an identifiable

need related to suitable clothing for the weather. Seiter, 501 U.S. at 304. Thus, the Court will

dismiss the Eighth Amendment claims in Count 5 with prejudice for failure to state a claim.

               3.      Eighth Amendment Claims for Deliberate Indifference to Dental
                       Needs (Count 9)

       The Court will also dismiss with prejudice the Eighth Amendment Constitutional claims

in Count 9—Deliberate Indifference to Dental Needs.

       To plead an Eighth Amendment violation with regard to medical care, an incarcerated

person must allege “acts or omissions by prison officials that indicate deliberate indifference to
                                                 7
  Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 8 of 11



a serious medical need.” Williams v. Macut, 677 Fed. App’x 40, 40 (3d Cir. 2017) (citing Natale

v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003)); see also West v. Keve, 571

F.2d 158, 161 (3d Cir. 1978). Deliberate indifference occurs when the defendant knows of the

need for medical care and intentionally refuses to provide it, exposing the inmate to “undue

suffering or the threat of tangible residual injury.” Monmouth Cty. Corr. Institutional Inmates

v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987) (internal quotation marks omitted). However, mere

disagreement with a prescribed treatment is not an actionable Constitutional violation. Id.

       In Plaintiff’s Amended Complaint, he alleges that a dentist that he saw when he was

detained at CCDF limited his treatment to tooth extraction. (Dkt. No. 74 at 40). Plaintiff asserts

that he refused to have his teeth extracted, and believes that the dentist at CCDF inappropriately

opted for tooth extractions because they were less expensive and did not require highly

specialized procedures. Id. at 43. However, the case law is clear that disagreement with

prescribed treatment such as this does not rise to the level of deliberate indifference. See, e.g.,

Willis v. Washington, 172 F.3d 54 (7th Cir. 1999) (no Eighth Amendment violation where

prisoner alleged “he was told he either could live with the pain or have his teeth pulled” and argued

“he should have been offered alternatives to extraction”); Monmouth Cty. Corr., 834 F.2d at 346

n.33 (explaining that prison officials must address medical needs, but that an “inmate may be

required to defer to the medical judgment of the attending physician as to how” to treat the

medical issue) (emphasis in original); James v. Penn. Dep’t of Corr., 230 F. App'x 195, 197 (3d

Cir. 2007) (per curiam) (extraction of an abscessed tooth was not an Eighth Amendment

violation even where the prison did not offer any other treatment); Leachman v. Harris Cty.,

Texas, 779 F. App'x 234, 238 (5th Cir. 2019), as revised (Oct. 2, 2019) (concluding that a prisoner

fails to state a claim under the Eighth Amendment based on the jail’s “extraction of his injured

                                                 8
  Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 9 of 11



teeth” rather than “more expensive restorative treatment.”) (citing McQueen v. Karr, 54 F. App'x

406 (5th Cir. 2002)); Mathews v. Raemisch, 513 F. App'x 605, 607 (7th Cir. 2013) (extraction

instead of a root canal does not amount to deliberate indifference to a serious medical need).

Thus, Plaintiff has failed to state a Constitutional violation in Count 9.

       In reaching this conclusion, the Court has considered Plaintiff’s Memorandum of Law

in support of his Motion to Alter or Amend (Dkt. No. 77), wherein he argues that the Court

improperly utilized a summary judgment standard in concluding that Plaintiff failed to

sufficiently plead deliberate indifference, id. at 45. Contrary to Plaintiff’s assertion, the Court

did not conclude that Plaintiff failed to prove deliberate indifference, id.; instead, the Court

concluded that Plaintiff failed to sufficiently plead deliberate indifference. Indeed, “in order to

state a cognizable claim under the Eighth Amendment, a prisoner must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs.” Monmouth

Cty. Corr., 834 F.2d at 331 n.8 (quoting Estelle v. Gamble, 429 U.S. 97, 105 (1976)) (internal

quotation marks and alterations omitted). As discussed above, the Court has found that Plaintiff

has failed to do so. Accordingly, the Court will dismiss with prejudice the Eighth Amendment

claims in Count 9 for failure to state a claim.

       B.      Allowed Claims

       While the Court will dismiss with prejudice Plaintiff’s Constitutional claims in Counts

5 and 9, the Court will not dismiss the other claims set forth in Counts 5 and 9 of Plaintiff’s

Amended Complaint. In that regard, the Court has considered Plaintiff’s allegations that

CoreCivic, Washburn, and Virgin Islands Defendants failed to comply with their contractual

and “tortious duties” to provide Plaintiff with adequate clothing by denying him suitable clothes

for the outside weather in Florida and for the temperature in the law library. (Dkt. No. 74 at 30-

                                                  9
  Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 10 of 11



 31). The Court has also considered Plaintiff’s allegations that Virgin Islands Defendants failed

 to comply with their legal and contractual duties to provide CCDF with Plaintiff’s medical

 records and ensure that Plaintiff received dental treatment consistent with that provided in the

 Virgin Islands. Id. at 103. Thus, while the Court will not allow any Constitutional claims to

 proceed under Count 5 and Count 9, the Court will allow any alleged tortious and breach of

 contract claims to proceed, as long as the alleged facts underlying the breach of contract claims

 occurred prior to December 16, 2015—the effective date of the 2015 Contract. (Dkt. No. 3-3).

        The Court will also allow Plaintiff’s remaining claims to proceed. Specifically, the Court

 will allow Count 1—Negligent Delegation of Authority; Count 3—Arbitrary, Capricious, and

 Retaliatory Transfer; Count 4—Discriminatory Application of Rules; Count 6—Exorbitant and

 Unmonitored Attorney Calls; Count 7—Inadequate Cell Lighting; Count 8—Lack of Vocational

 Programs; Count 10—Virgin Islands Tort Claims Act; and any alleged breach of contract claims

 that occurred prior to December 16, 2015 and thus falls under the purview of the 2010 Contract.

 In reaching this conclusion, the Court finds—for purposes of this screening stage of the

 proceeding, and “in light of the leniency afforded [to] pro se plaintiffs proceeding in forma

 pauperis,” Okorie v. Salem Cty. Corr. Facility, No. CIV. 12-1230 JBS/AMD, 2012 WL

 4611155, at *2 (D.N.J. Oct. 2, 2012)—that Plaintiff has sufficiently addressed any deficiencies

 the Court previously identified in those counts.

                                     III.   CONCLUSION

       In view of the foregoing, the Court will dismiss with prejudice: any alleged breach of

contracts claim based on the 2015 Contract; Count 2—Kidnapping and False Imprisonment; the

Eighth Amendment claims in Count 5—Inadequate Clothing for Weather; and the Eighth

Amendment claims in Count 9—Deliberate Indifference to Dental Needs. The Court will allow

                                                10
  Case: 1:17-cv-00007-WAL-GWC Document #: 87 Filed: 09/01/21 Page 11 of 11



the following claims to proceed: Count 1—Negligent Delegation of Authority; Count 3—

Arbitrary, Capricious, and Retaliatory Transfer; Count 4—Discriminatory Application of Rules;

the claims in Count 5—Inadequate Clothing for Weather—that do not arise under the Constitution;

Count 6—Exorbitant and Unmonitored Attorney Calls; Count 7—Inadequate Cell Lighting; Count

8—Lack of Vocational Programs; the claims in Count 9—Deliberate Indifference to Dental

Needs—that do not arise under the Constitution; Count 10—Virgin Islands Tort Claims Act; and

any alleged breach of contract claims based on the 2010 Contract.

       An appropriate Order accompanies this Memorandum Opinion.

Date: September 1, 2021                            ________/s/________
                                                   WILMA A. LEWIS
                                                   District Judge




                                              11
